                        UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT


Noel C.,

      Plaintiff,

      v.                                             Civil Action No. 2:18–cv–127

Commissioner of Social Security,

      Defendant.


                              OPINION AND ORDER
                                  (Docs. 13, 14)

      Plaintiff Noel C. brings this action pursuant to 42 U.S.C. § 405(g) of the Social

Security Act, requesting review and remand of the decision of the Commissioner of

Social Security denying her application for disability insurance benefits. Pending

before the Court are Plaintiff’s motion to reverse the Commissioner’s decision

(Doc.13), and the Commissioner’s motion to affirm the same (Doc. 14). For the

reasons stated below, Plaintiff’s motion is DENIED, the Commissioner’s motion is

GRANTED, and the Commissioner’s decision is AFFIRMED.

                                     Background

      Plaintiff was 45 years old on her alleged disability onset date of December 24,

2015. She completed high school and attended two years of college, receiving a

certificate in radiologic technology. (AR 30.) She has worked as a licensed optician

at a doctor’s office, a radiographer/x-ray technologist at Springfield Hospital and

Rutland Hospital, a medical assistant at Vermont Orthopedic Clinic, and a durable
medical equipment supervisor at Rutland Pharmacy. (AR 31, 249–53.) She stopped

working on December 24, 2015, after injuring her back on the job, while transferring

a patient from a stretcher to an x-ray table. (AR 32, 44–45, 256.)

      Plaintiff suffers from pain in her thoracic spine (upper back and abdomen),

resulting in radicular pain and a burning/pulling feeling from her back around to her

chest, ribs, and abdomen. (AR 32, 35–36, 45.) She also suffers from daily headaches

and pain in her shoulder, right hand, and left arm. (AR 37–38, 49.) She has

consulted with several neurosurgeons regarding whether surgery would alleviate her

thoracic pain but has been advised that the risks would likely exceed the potential

gains. (AR 39–40; see AR 330–31, 586–87, 828; but see AR 614.) Though she has

benefitted from injections and medication including muscle relaxers and Oxycodone,

she still suffers from constant pain, poor sleep, and limited mobility. (AR 40, 42.) In

addition, Plaintiff has been diagnosed with celiac disease, which is “a disease . . .

characterized by sensitivity to gluten, with chronic inflammation and atrophy of the

mucosa of the upper small intestine” and manifesting in diarrhea, nutritional and

vitamin deficiencies, and failure to thrive, Stedmans Medical Dictionary 253500

(Westlaw 2014); and with Hashimoto’s thyroiditis, which is an autoimmune disease

that causes hypothyroidism, defined as “[d]iminished production of thyroid hormone,

leading to clinical manifestations of thyroid insufficiency, including low metabolic

rate, tendency to gain weight, somnolence, and sometimes myxedema,” id. at

Stedmans 431070. (AR 47.)

      On a typical day during the alleged disability period, Plaintiff drove her

teenage son to and from school, took her various pain medications, watched

                                            2
television, completed light household chores (in small steps and taking breaks, and

sometimes with the help of her adult daughter), checked email, surfed the internet,

read novels and medical journals, talked on the telephone, took naps, prepared and

ate simple meals, and went grocery shopping with her sister (making frequent stops).

(AR 33, 48, 76–83; see AR 259–61.) At times, Plaintiff has flares of pain that

immobilize her, and she is unable to get out of bed for over an hour. (AR 40.) She

does not sleep well due to her pain, sleeping only four hours at a time most nights

(AR 42, 48–49), and she has to change positions frequently to avoid “intense

achiness” (AR 44; see AR 43).

      On January 12, 2016, Plaintiff filed an application for social security disability

insurance benefits. Therein, she alleged that, starting on December 24, 2015, she

has been unable to work due to “[t]horacic spine herniation,” “[c]ervical spine

[degenerative disc disease],” and “[s]evere celiac disease.” (AR 237.) She added at

the administrative hearing that she also has “digestive issues,” leading to a diagnosis

of celiac disease; and she has been diagnosed with Hashimoto’s thyroiditis. (AR 47.)

She explained that she is unable to work largely due to her need to take breaks (and

naps) as a result of her impairments, making her reliability an issue. (AR 50–51.)

Plaintiff’s application was denied initially and upon reconsideration, and she timely

requested an administrative hearing.

      The hearing was conducted on May 17, 2017 by Administrative Law Judge

(ALJ) Thomas Merrill. (AR 26–57.) Plaintiff appeared and testified, and was

represented by an attorney. A vocational expert (VE) also testified at the hearing.

On July 19, 2017, the ALJ issued a decision finding that Plaintiff was not disabled

                                           3
under the Social Security Act at any time from her alleged disability onset date

through the date of the decision. (AR 10–21.) Thereafter, the Appeals Council

denied Plaintiff’s request for review, rendering the ALJ’s decision the final decision of

the Commissioner. (AR 1–3.) Having exhausted her administrative remedies,

Plaintiff filed the Complaint in this action on August 7, 2018. (Doc. 3.)

                                    ALJ Decision

      The Commissioner uses a five-step sequential process to evaluate disability

claims. See Butts v. Barnhart, 388 F.3d 377, 380–81 (2d Cir. 2004). The first step

requires the ALJ to determine whether the claimant is presently engaging in

“substantial gainful activity.” 20 C.F.R. § 404.1520(b). If the claimant is not so

engaged, step two requires the ALJ to determine whether the claimant has a “severe

impairment.” 20 C.F.R. § 404.1520(c). If the ALJ finds that the claimant has a

severe impairment, the third step requires the ALJ to make a determination as to

whether that impairment “meets or equals” an impairment listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 (“the Listings”). 20 C.F.R. § 404.1520(d). The claimant

is presumptively disabled if his or her impairment meets or equals a listed

impairment. Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984).

      If the claimant is not presumptively disabled, the ALJ is required to determine

the claimant’s residual functional capacity (RFC), which means the most the

claimant can still do despite his or her mental and physical limitations based on all

the relevant medical and other evidence in the record. 20 C.F.R. § 404.1520(e),

404.1545(a)(1). The fourth step requires the ALJ to consider whether the claimant’s

RFC precludes the performance of his or her past relevant work. 20 C.F.R. §

                                           4
404.1520(f). Finally, at the fifth step, the ALJ determines whether the claimant can

do “any other work.” 20 C.F.R. § 404.1520(g). The claimant bears the burden of

proving his or her case at steps one through four, Butts, 388 F.3d at 383; and at step

five, there is a “limited burden shift to the Commissioner” to “show that there is work

in the national economy that the claimant can do,” Poupore v. Astrue, 566 F.3d 303,

306 (2d Cir. 2009) (clarifying that the burden shift to the Commissioner at step five is

limited, and the Commissioner “need not provide additional evidence of the

claimant’s [RFC]”).

      Employing this sequential analysis, ALJ Merrill first determined that Plaintiff

had not engaged in substantial gainful activity since her alleged onset date of

December 24, 2015. (AR 13.) At step two, the ALJ found that Plaintiff had the

following severe impairments: degenerative disc disease of the cervical and thoracic

spines, and celiac disease. (Id.) Conversely, the ALJ found that Plaintiff’s “other

diagnoses,” including her cardiac condition, were non-severe. (AR 13–14.) The ALJ

noted, however, that he “reviewed and considered” all of Plaintiff’s impairments, both

severe and non-severe, in formulating the RFC. (AR 14.) At step three, the ALJ

found that none of Plaintiff’s impairments, alone or in combination, met or medically

equaled a listed impairment. (AR 14–15.) Next, the ALJ determined that Plaintiff

had the RFC to perform medium work, as defined in 20 C.F.R. § 404.1567(b), except

as follows:

      [Plaintiff] can lift and carry 50 pounds occasionally and 25 pounds
      frequently. She can stand and walk for 6 hours and sit for 6 hours in an
      8-hour workday. She has unlimited use of her hands and feet to operate
      controls, push, and pull. She can occasionally climb ladders, ropes, and
      scaffolds. She can frequently crawl. She can perform the remaining

                                           5
      postural activities on an unlimited basis. She has no manipulative
      limitations. She should avoid concentrated exposure to vibration,
      unprotected heights, and moving mechanical parts. She requires the
      ability to shift positions as necessary to relieve discomfort, no more than
      five minutes per hour.

(AR 15.) Given this RFC, the ALJ found that Plaintiff was capable of performing her

past relevant work as a medical technician and a sales representative. (AR 21.) The

ALJ concluded that Plaintiff had not been under a disability from her alleged

disability onset date of December 24, 2015 through the date of the decision. (Id.)

                                Standard of Review

      The Social Security Act defines the term “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). A person will be found disabled only if it is determined that his

“impairments are of such severity that he is not only unable to do his previous

work[,] but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A).

      In considering the Commissioner’s disability decision, the court “review[s] the

administrative record de novo to determine whether there is substantial evidence

supporting the . . . decision and whether the Commissioner applied the correct legal

standard.” Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002) (citing Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000)); see 42 U.S.C. § 405(g). The court’s factual

review of the Commissioner’s decision is thus limited to determining whether

                                           6
“substantial evidence” exists in the record to support such decision. 42 U.S.C. §

405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991); see Alston v. Sullivan,

904 F.2d 122, 126 (2d Cir. 1990) (“Where there is substantial evidence to support

either position, the determination is one to be made by the factfinder.”). “Substantial

evidence” is more than a mere scintilla; it means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 401 (1971); Poupore, 566 F.3d at 305. In its deliberations, the

court should bear in mind that the Social Security Act is “a remedial statute to be

broadly construed and liberally applied.” Dousewicz v. Harris, 646 F.2d 771, 773

(2d Cir. 1981).

                                       Analysis

      Plaintiff argues that the ALJ made four principal errors: (1) failing to consider

Plaintiff’s Hashimoto’s thyroiditis in his decision; (2) determining that Plaintiff has

the RFC to perform medium work based on an improper analysis of the medical

opinions; (3) failing to call a medical expert at the administrative hearing; and

(4) finding that Plaintiff failed to establish a correlation between her allegations and

the objective medical evidence. (Doc. 13.) The Commissioner responds by asserting

that substantial evidence supports the ALJ’s decision and the decision is free of legal

error. (Doc. 14.)

I.     ALJ’s Consideration of Plaintiff’s Hashimoto’s Thyroiditis

      Plaintiff first argues that the ALJ erred by failing to consider Plaintiff’s

Hashimoto’s thyroiditis (sometimes referred to herein as simply “thyroiditis”), which

Plaintiff contends was a severe impairment during the alleged disability period.

                                            7
(Doc. 13 at 4–7.) The Commissioner counters that the ALJ did in fact consider the

effects of Plaintiff’s thyroiditis, given the ALJ’s statement in his decision that he

“reviewed and considered all ‘severe’ and ‘non-severe’ impairments in formulating

[Plaintiff’s RFC].” (AR 14; see Doc. 14 at 4.)

      It is the claimant’s burden to show at step two that she has a “severe”

impairment or combination of impairments, meaning an impairment or combination

of impairments that “significantly limits [her] physical or mental ability to do basic

work activities,” 20 C.F.R. § 404.1520(c); see 20 C.F.R. § 404.1522, “for a continuous

period of at least 12 months,” 20 C.F.R. § 404.1509. See Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987) (“It is not unreasonable to require the claimant, who is in a better

position to provide information about his own medical condition, to do so.”). “[T]he

standard for a finding of severity . . . is de minimis and is intended only to screen out

the very weakest cases.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014) (citing

Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995)). An impairment is “not severe”

when medical evidence establishes “only a slight abnormality . . . [,] which would

have no more than a minimal effect on [the claimant’s] ability to work.” SSR 85-28,

1985 WL 56856, at *3 (1985); see SSR 96-3P, 1996 WL 374181, at *1 (July 2, 1996).

      Importantly, the ALJ’s omission of an impairment at step two does not in and

of itself require remand and may be deemed harmless error. See Pompa v. Comm’r of

Soc. Sec., 73 F. App’x 801, 803 (6th Cir. 2003) (“Because the ALJ found that Pompa

had a severe impairment at step two of the analysis, the question of whether the ALJ

characterized any other alleged impairment as severe or not severe is of little

consequence.”); Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (applying

                                            8
harmless error standard in social security context, and holding that, “where

application of the correct legal principles to the record could lead to only one

conclusion, there is no need to require agency reconsideration”). This is particularly

true where the disability analysis continued and the ALJ considered all of the

claimant’s impairments in combination in his RFC determination. See Reices-Colon

v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (finding alleged step-two error

harmless because ALJ considered impairments during subsequent steps); Stanton v.

Astrue, 370 F. App’x 231, 233, n.1 (2d Cir. 2010) (same).

      Applied here, even if the ALJ erred in failing to explicitly consider and find

Plaintiff’s Hashimoto’s thyroiditis severe, the error was harmless for several reasons.

First, the ALJ continued the disability analysis past step two and accounted for all of

Plaintiff’s relevant impairments in combination in his RFC determination. (See

AR 14–21.) Second, Plaintiff did not include thyroiditis in her application for

benefits, listing only thoracic spine herniation, cervical spine degenerative disc

disease, and celiac disease. (AR 237.) Nor did Plaintiff state at the administrative

hearing that thyroiditis was one of her disabling conditions; rather, she testified that,

as of her alleged disability onset date, she was limited by her back pain, and

“radicular symptoms into [her] extremities, and across [her] abdomen and . . . chest,

ribs[,] and sternum.” (AR 32; see AR 35–38.) The only mention Plaintiff made of her

thyroid issues at the hearing was her statement that, in September 2015, she was

“diagnosed with Hashimoto’s,” as well as celiac disease. (AR 47.) See Shields v.

Chater, No. 94-CV-0210E(H), 1995 WL 819037, at *11 (W.D.N.Y. May 16, 1995) (“It

is clear that the [Commissioner] does not commit legal error by failing to consider an

                                            9
impairment that (1) was not indicate[d] by plaintiff on her application for disability

or (2) alleged at the administrative hearing, and (3) of which the plaintiff provided no

objective or subjective evidence.”).

      Third, and most importantly, the medical evidence demonstrates that

Plaintiff’s Hashimoto’s thyroiditis did not significantly limit her ability to engage in

basic work activities for a period of at least 12 months, which might explain why the

record contains no medical opinion discussing the condition. Even Plaintiff’s primary

treating medical source, Susan Dumas, APRN (Advanced Practice Registered Nurse),

did not mention Hashimoto’s thyroiditis or any other type of thyroid condition in her

April 2017 Medical Opinion regarding Plaintiff’s work limitations. (See AR 825–27.)

The medical treatment notes reflect that Plaintiff’s thyroiditis was being effectively

treated during the alleged disability period. Specifically, on October 12, 2015,

approximately two months before the alleged disability period began, Dr. Douglas

Dier noted in a consultation note that Plaintiff “was recently diagnosed with

autoimmune thyroiditis and has been on thyroid replacement [medication] now for

approximately [three] weeks.” (AR 318.) Dr. Dier recommended that Plaintiff

“[c]ontinue titration of thyroid medication” and take ibuprofen for “[s]ymptomatic

therapy.” (AR 319.) About two weeks later, a Rutland Regional Medical Center

provider stated in an October 29, 2015 treatment note that Plaintiff “was just

recently diagnosed with Hashimoto’s and thyroid disease, and just recently started

on thyroid medication[;] and [she] says that already some of the diffuse achiness and

fatigue is starting to get better.” (AR 427.) On December 7, 2015, Plaintiff visited

with APRN Dumas, who noted Plaintiff’s “Hashimoto[’]s/hypothyroid” and recorded

                                           10
that Plaintiff was “improved” but with still “room for improvement.” (AR 674.)

Dumas explained that Plaintiff “needs to be very careful of all forms of gluten in

order to control [her] [H]ashimoto[’]s, [and] to look at shampoos, lotions[,] and all

[over-the-counter] medications.” (Id.)

      It appears from the record that APRN Dumas was the only provider who

Plaintiff saw for her thyroiditis. When Plaintiff visited with her on March 2, 2016,

the condition was not discussed, although Plaintiff noted significant improvement in

her celiac symptoms––reduced pain, fatigue, and mental fog––after committing to a

“totally gluten free” diet. (AR 447; see also AR 449 (“has started to feel better since

she started eating gluten free,” “[c]eliac tremendous improvement since [eating]

gluten free”).) In late June 2016, Plaintiff started eating gluten again (AR 458), and

within a month, she reported feeling fatigued with “poor exercise tolerance” and

possible increase in thyroid symptoms (AR 761 (“Hashimoto[’]s may be acting up”)).

A few months later, in September, APRN Dumas recorded that Plaintiff’s

Hashimoto’s thyroiditis was “out of control[]” based on lab results (AR758), and again

advised Plaintiff to “adhere to a gluten free diet” (AR 759). Plaintiff herself told

Dumas at that appointment that eating gluten had “contribut[ed] to her pain.”

(AR 762.) By January 2017, Plaintiff once again had stopped eating gluten resulting

in “better control of [her] pain” though she still felt “poor” overall. (AR 787.) In

April 2017, APRN Dumas recorded that Plaintiff was “eating cleaner” and her

thyroiditis was “stable.” (AR 804.)

      Accordingly, the record fails to document a 12-month period of significant

symptoms from Hashimoto’s thyroiditis. Moreover, no medical provider (including

                                            11
Plaintiff’s primary care provider) opined that the condition significantly limited

Plaintiff’s activities during the alleged disability period. Therefore, the ALJ’s failure

to explicitly discuss the condition in his decision was at most harmless error.

Plaintiff contends that two nonexamining agency consultants found, at the initial

and reconsideration levels of review, that Plaintiff’s Hashimoto’s thyroiditis was

severe; and the ALJ should have followed suit. (Doc. 13 at 6; see AR 136, 150.) But

those consultants’ opinions were made in May and July 2016, respectively, before

Plaintiff’s thyroiditis stabilized. See Tarsia v. Astrue, 418 F. App’x 16, 18 (2d Cir.

2011) (where it is unclear whether agency consultant reviewed all of claimant’s

relevant medical information, consultant’s opinion is not supported by evidence of

record). And where, as here, the opinions of a nonexamining agency consultant are

not supported by and consistent with the record as a whole, the ALJ is not obligated

to adopt them. See 20 C.F.R. § 404.1527(c)(3), (4).

II.   ALJ’s RFC Determination

      Next, Plaintiff argues that the ALJ erred in determining that Plaintiff had the

RFC to perform medium work during the alleged disability period. (Doc. 13 at 7–12.)

The regulations provide that a claimant’s RFC is “the most [she] can still do despite

[her] limitations,” and that the ALJ will assess a claimant’s RFC “based on all the

relevant evidence in [the] case record.” 20 C.F.R. § 404.1545(a)(1). “In general,” it is

the claimant and not the ALJ who is “responsible for providing the evidence . . .

use[d] to make a finding about [her] [RFC].” Id. at (a)(3); see 20 C.F.R. §

404.1512(a)(1) (“You must inform us about or submit all evidence known to you that




                                           12
relates to whether or not you are . . . disabled.”); Butts, 388 F.3d at 383 (claimant

bears burden of proving case at steps one through four).

       Here, the ALJ determined that Plaintiff had the RFC for “medium work,” with

limitations, including a need to “shift positions as necessary to relieve discomfort,

[for] no more than five minutes per hour.” (AR 15.) This determination was based on

the ALJ’s explicit consideration of Plaintiff’s hearing testimony, her daily activities,

treatment notes from her various treating providers, objective medical evidence

including MRI results, and the assessments of two nonexamining agency medical

consultants. (AR 15–21.) Based on this evidence, the ALJ found insufficient support

for Plaintiff’s allegations of limitation, explaining:

       The objective evidence in this claim falls short of demonstrating the
       existence of pain and limitations that are so severe that [Plaintiff] cannot
       perform any work on a regular and continuing basis. [Plaintiff] testified
       to an extremely limited range of functional abilities. However, the
       objective medical evidence of record does not fully support those
       allegations. Therefore, because [Plaintiff] has failed to establish a
       correlation between the allegations and the objective medical evidence,
       [I] find[] [Plaintiff’s] symptom[s] are not supported to the extent alleged.

(AR 16.) Focusing on the lack of objective medical evidence supporting Plaintiff’s

claims, the ALJ further stated: “Treatment notes overall show that while [Plaintiff]

does have an abnormality of the thoracic spine, she continues to have neurological

functioning that is largely intact and no deficits that would warrant restrictions

beyond th[e] [RFC] listed [herein].” (AR 17.)

       After a review of the record, the Court finds that substantial evidence supports

the ALJ’s findings. Specifically, spinal imaging suggests only mild abnormalities, as

noted by the ALJ (AR 17–19). (See, e.g., AR 330 (“MRI shows very minor



                                             13
degenerative changes in her cervical spine”; “a very small disk protrusion . . . and a

slightly larger one” in her thoracic spine; and “a slight rotational angulation of the

cord but no overt cord compression”), 345 (MRI shows neurologic symptoms “not

consistent with clear pattern of . . . disc herniation”), 417 (“degenerative disc

disease,” but “minimal bulge” and “no frankly herniated disc or central stenosis”),

822 (“slight disc space narrowing,” “joints . . . unremarkable”), 823 (“very slight focal

central disc protrusion . . . that does not cause any neural impingement”), 824 (“[d]isc

herniations . . . not identified,” “thoracic cord is of normal caliber and signal

throughout,” “[s]table . . . osteophyte formation” causing “some mild mass effect upon

the thoracic cord”).) Given the relatively unremarkable imaging results, for the most

part, Plaintiff’s medical sources recommended against surgery, instead suggesting

that she pursue more conservative treatment including injections, physical therapy,

and pain medication, all of which Plaintiff did undertake, with some success. (See,

e.g., AR 449, 611, 674, 792, 828.)

      Regarding her need for surgery, Plaintiff consulted with three neurosurgeons,

and none of them observed serious abnormalities or advised that surgery was

required or likely to improve her condition. Neurosurgeon Nathan Simmons, M.D.,

recorded in a February 2, 2016 treatment note that surgery was possible but he “d[id]

not think [he] could give [Plaintiff] a very high success rate in ameliorating the

paraspinal-parascapular pain, which is her biggest complaint,” and he warned

Plaintiff to “be a little bit cautious in ascribing all of the symptoms to this small

lateral herniated disk.” (AR 330.) Dr. Simmons stated that he “d[id] not think . . .

there [wa]s any pressing issue to have this surgically addressed[,] but . . . she could

                                            14
do it if she chose to use it as part of her pain management strategy.”1 (AR 330–31.)

In a June 16, 2016 treatment note, neurosurgeon Paul Penar, M.D., similarly

cautioned against surgery, stating that, given Plaintiff’s “intact neurologic[al] status”

and mostly normal objective findings, he “would not recommend aggressive

intervention” including surgery. (AR 586.) A third neurosurgeon, Joseph Phillips,

M.D., evaluated Plaintiff on October 4, 2016, recording that Plaintiff was in to see

him “wanting to get more opinions [because] no treatment has been offered.” (AR

613.) Upon examination and inspection of the relevant MRI scan, Dr. Phillips found

that Plaintiff had “maybe some gross but not terrible areas of tenderness in the

mid[-]thoracic spine[,] and perhaps hyperalgesia [(abnormally heightened sensitivity

to pain)] to pin in the chest wall below the breast on the right side,” but her spinal

cord was “not really severely compressed” and she had “excellent” lower extremity

strength. (AR 614.) Dr. Phillips opined that “[s]urgery potentially would help

[Plaintiff’s] symptoms of radiation to the chest wall” but it “would be hard to predict”

whether surgery would alleviate her other symptoms.2 (Id.) Dr. Phillips referred

Plaintiff to two specialists in Boston who could provide “good insight into the

problem” and “potentially even [perform] surgery” (id.), but Plaintiff later learned

that those specialists did not accept her insurance (AR 774, 800).




        1 About a month later, APRN Dumas recorded in a treatment note that Plaintiff had seen
Dr. Simmons and “he did offer surgery but felt she would not get a great result and she felt he was
trying to dissuade her from surgery.” (AR 447.)

        2 Dr. Phillips also noted as follows: Plaintiff “may have some mild myelopathic findings
[(neurologic deficits related to the spinal cord)], but there is not a story of progression here, and I don’t
believe one ought to force surgery on her with fears that without it she ends up paraparetic [(partially
paralyzed in the lower limbs)].” (Id.)


                                                     15
      Plaintiff ultimately opted against having surgery (AR 828), instead pursuing

injections (id.; AR 792–95), physical therapy (AR 498–525), and pain medication

(AR 460, 757). These relatively conservative treatment measures appear to have

reduced Plaintiff’s symptoms. (See, e.g., AR 449, 611, 674, 792, 828.) For example,

after having an epidural injection in February 2017, Plaintiff noted experiencing

better overall functioning, “75% improvement in thoracic pain,” and a resolution of

radicular symptoms; until she suffered a fall on two different occasions, resulting in

more pain. (AR 828.)

      Plaintiff claims that, in determining her RFC, the ALJ should not have given

more weight to the May 2016 opinions of nonexamining agency consultant Geoffrey

Knisely, M.D. (AR 138–39), than to the July 2016 opinions of nonexamining agency

consultant Leslie Abramson, M.D. (AR 151–153), and the April 2017 opinions of

treating primary care provider APRN Dumas (AR 825–27). Specifically, Plaintiff

argues: “The [ALJ] did not adequately explain why he felt Dr. Knisely’s medium RFC

at [the] initial [stage] was more convincing than Dr. Abramson’s light RFC at [the]

[r]econsideration [stage], and he did not meaningfully explain why he felt either of

th[ose RFCs] was more convincing than that [of] the treating provider, Ms. Dumas.”

(Doc. 13 at 7.) The Court finds no error.

      The regulations clearly permit the opinions of nonexamining agency medical

consultants to override those of treating medical sources, when the former are more

consistent with the record evidence than the latter. See Diaz v. Shalala, 59 F.3d 307,

313 n.5 (2d Cir. 1995) (citing Schisler v. Sullivan, 3 F.3d 563 at 567–68 (2d Cir.

1993)) (“[T]he regulations . . . permit the opinions of nonexamining sources to

                                            16
override treating sources’ opinions provided they are supported by evidence in the

record.”); SSR 96-6p, 1996 WL 374180, at *3 (July 2, 1996) (“In appropriate

circumstances, opinions from State agency . . . consultants . . . may be entitled to

greater weight than the opinions of treating or examining sources.”). This is so, even

in cases like this, where the consultant (Dr. Knisely) has not reviewed the entire

record, so long as the consultant’s opinions are supported by the record and there is

no evidence of a new diagnosis or a worsening of the claimant’s condition after the

consultant’s opinions were made. See Camille v. Colvin, 652 F. App’x 25, 28 n.4

(2d ir. 2016) (“No case or regulation . . . imposes an unqualified rule that a medical

opinion is superseded by additional material in the record.”); Charbonneau v. Astrue,

Civil Action No. 2:11–CV–9, 2012 WL 287561, at *7 (D. Vt. Jan. 31, 2012) (where

agency consultant opinions are supported by the record and there is no evidence of a

new diagnosis or worsening of claimant’s condition after the consultant opinions were

made, ALJ may rely on them).

      The ALJ gave “great weight” to Dr. Knisely’s opinions, despite acknowledging

that Dr. Knisely had not personally met with or treated Plaintiff. (AR 20.) The ALJ

noted that Dr. Knisely had “reviewed the available medical evidence of record,” and

“cited to [Plaintiff’s] daily activities, imaging studies, clinical examinations, nerve

conduction studies, . . . relief with medication[,] and conservative treatment,” in

support of his opinions. (Id.) In conducting his analysis of Dr. Knisely’s opinions, the

ALJ considered the proper factors, concluding that the opinions are “well supported

by and consistent with the medical evidence of record.” (Id.) See 20 C.F.R. §

404.1527(c)(3), (4) (“in deciding the weight [to] give to any medical opinion,” ALJ

                                            17
considers several factors including “[s]upportability” and “[c]onsistency”); id. at

(e)(2)(ii) (“When an [ALJ] considers findings of a State agency medical . . . consultant

. . . , the [ALJ] will evaluate the findings using the relevant factors in paragraphs

(a) through (d) of this section, such as . . . the supporting evidence in the case

record”).3 Moreover, the ALJ’s findings regarding application of these factors are

supported by substantial evidence, as discussed above. (See, e.g., AR 33–34, 259–61,

330, 345, 417, 792–95, 822–24, 828.)

       The ALJ properly recognized that agency consultant Dr. Knisely “did not

review” APRN Dumas’s April 2017 opinions before making his May 2016 opinions,

given that Dumas’s opinions were made approximately a year after Dr. Knisely’s.

But the ALJ appropriately found that fact inconsequential, given that APRN

Dumas’s opinions were entitled to “little weight.” (AR 20.) The ALJ gave good

reasons for discounting the opinions of APRN Dumas, including that she is not an

“acceptable medical source” as defined in the regulations, and her opinions are “not

well supported by her own treatment notes or consistent with the medical evidence of

record.” (Id.) As discussed above, supportability and consistency with the record are

relevant factors for an ALJ to consider in assessing the weight of medical opinions.

See 20 C.F.R. § 404.1527(c)(3), (4). Furthermore, it was appropriate for the ALJ to

afford less weight to the opinions of Dumas for the reason that she is an advanced




       3   20 C.F.R. § 404.1527, along with certain other regulations and Social Security Rulings
(SSRs) cited herein, has been revised effective March 27, 2017. See generally Revisions to Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). But because
Plaintiff filed her claim in January 2016, before the new regulations and SSRs went into effect, the
Court reviews the ALJ’s decision under the earlier regulations and SSRs, as cited herein.


                                                  18
practice registered nurse and thus not an “acceptable medical source” under the

regulations. See 20 C.F.R. §§ 404.1502,4 404.1513(a), (d).

       The regulations provide that the opinions of “other sources”––including nurse

practitioners, physician assistants, and educational personnel, among others––do not

require the same special consideration given to treating source opinions, although

the ALJ should consider the same factors in evaluating these opinions as are

considered in evaluating treating source opinions. 20 C.F.R. § 404.1513(a), (d); see

SSR 06-03p, 2006 WL 2329939, at *2 (Aug. 9, 2006) (“Information from . . . other

sources cannot establish the existence of a medically determinable impairment . . .[;]

there must be evidence from an acceptable medical source for this purpose.” (internal

quotation marks omitted)); id. at *5 (“The fact that a medical opinion is from an

acceptable medical source is a factor that may justify giving that opinion greater

weight than an opinion from a medical source who is not an acceptable medical

source because . . . acceptable medical sources are the most qualified health care

professionals.” (internal quotation marks omitted)). The Second Circuit explained

that, “while the ALJ is certainly free to consider the opinions of . . . ‘other sources’ in

making his overall assessment of a claimant’s impairments and residual abilities,

those opinions do not demand the same deference as those of a treating physician.”

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008).



       4  Like 20 C.F.R. § 404.1527, discussed above, 20 C.F.R. § 404.1502 has been amended,
effective March 27, 2017. The amendment adds as an “[a]cceptable medical source” a “Licensed
Advanced Practice Registered Nurse, or other licensed advanced practice nurse with another title, for
impairments within his or her licensed scope of practice”; but again, this change applies “only with
respect to claims filed on or after March 27, 2017.” 20 C.F.R. § 404.1502(a)(7) (citation omitted).
Because Plaintiff’s claim was filed before that date, the change does not apply to this case.


                                                 19
      Here, the ALJ did consider the opinions of APRN Dumas, but reasonably

afforded less weight to them, in part because she was not an acceptable medical

source. The ALJ’s additional finding that Dumas’s opinions are not supported by her

own treatment notes and are not consistent with the medical evidence of record is

also reasonable, and supported by substantial evidence, given that the record––

including Dumas’s treatment notes––does not suggest that Plaintiff suffered from

impairments or pain levels requiring restrictions greater than a medium work level.

The record certainly does not support APRN Dumas’s extreme opinion that Plaintiff

had “no work capacity” during the alleged disability period. (AR 826.) As noted

above, an MRI from the same month that Dumas gave that opinion (April 2017)

indicated only slight abnormalities (AR 823–24), and an earlier MRI showed normal

results except for minimal disc bulge (AR 417). Moreover, as discussed above,

Plaintiff’s treatment course was relatively conservative, involving mostly medication,

physical therapy, and injections, which largely helped. (See, e.g., AR 449, 611, 674,

792, 828.) Although Plaintiff considered surgery, and one physician cautiously

supported her going forward with it, two others advised that it would probably not

help; and in the end Plaintiff opted against surgery for the various reasons discussed

earlier. (See AR 330–31, 586, 613–14, 774, 800, 828.)

      The ALJ gave “moderate weight” to the July 2016 opinion of agency consultant

Dr. Abramson because, “[w]hile her opinion is generally consistent with and

supported by the medical evidence of record, Dr. Knisely’s opinion provides a more

accurate reflection of [Plaintiff’s] abilities and limitations.” (AR 21.) The ALJ also

acknowledged that Dr. Knisely made his opinions before “additional treatment notes

                                           20
were admitted to the record,” but found that fact insignificant because those notes

“do not reflect meaningful change in [Plaintiff’s] presentation[,] and [Dr. Knisely’s]

opinion[s] remain[] consistent with the evidence of record in its totality.” (AR 20.)

Substantial evidence supports these findings. But even if that were not the case, the

result would be the same had the ALJ adopted Dr. Abramson’s “light work” RFC

rather than Dr. Knisely’s “medium work” RFC, because the VE testified at the

administrative hearing that a hypothetical individual with Plaintiff’s RFC could

perform her past work as a medical assistant and a sales representative, regardless

of whether she had a medium or light work capacity. (AR 21, 54–55.)

       Finally, it was proper for the ALJ to consider Plaintiff’s daily activities during

the alleged disability period in determining her RFC. See Ortiz v. Astrue, 875 F.

Supp. 2d 251, 258 (S.D.N.Y. 2012) (“In undertaking the RFC analysis, the

Commissioner considers all of the relevant medical and other evidence, including the

claimant’s daily activities[.]” (internal quotation marks omitted)); see also 20 C.F.R. §

404.1529(c)(3) (a claimant’s “pattern of daily living” is “an important indicator of the

intensity and persistence of [the claimant’s] symptoms”); id. at (c)(3)(i) (listing

claimant’s “daily activities” as a “[f]actor[] relevant to [claimant’s] symptoms . . . ,

which [the Commissioner] will consider” in assessing claimant’s capacity to perform

work-related activities); Lamorey v. Barnhart, 158 F. App’x 361, 363–64 (2d Cir.

2006) (“Although our independent review of the record confirms . . . that the ALJ

somewhat overstated Lamorey’s volunteer activities, we nevertheless agree with its

conclusion that the record contains substantial evidence of routine activities by

Lamorey inconsistent with her claimed total disability.”). Those activities include

                                             21
managing her own personal care, doing light household chores, driving

independently, shopping for groceries, and transporting her son to school. (See AR

33–34, 259–261.)

       In sum, the record demonstrates that Plaintiff had mild imaging results and

relatively normal medical examinations; benefitted from a conservative treatment

plan including dietary changes, medication, physical therapy, and injections; and was

able to do basic daily activities including routine household chores and food shopping.

Moreover, the ALJ gave good reasons for affording little weight to the only treating

source opinions in the record, those of APRN Dumas, who is not an acceptable

medical source. The Court finds no error in the ALJ’s determination of Plaintiff’s

RFC.

III.   ALJ’s Failure to Call a Medical Expert at Administrative Hearing

       Plaintiff next argues that the ALJ should have called a medical expert at the

administrative hearing “based on Plaintiff’s atypical spine injury and apparent

worsening of her condition.” (Doc. 13 at 7.) Plaintiff explains that her spinal

condition is “uncommon” because “thoracic disc herniations account for less than 1%

of all protruded discs.” (Id. at 10 n.6 (citing https://www.ucsfhealth.org/conditions/

thoracic_disc_herniation/).)

       A medical expert (ME) is used primarily in “complex” social security cases “for

explanation of medical problems in terms understandable to” the ALJ, who is not a

medical professional. Richardson v. Perales, 402 U.S. 389, 408 (1971). Additionally,

an ALJ may “ask for and consider opinions from medical experts on the nature and

severity of [the claimant’s] impairment(s) and on whether [the claimant’s]

                                           22
impairment(s) equals the requirements of any [listed] impairment.” 20 C.F.R. §

404.1527(e)(2)(iii). Though not binding on the ALJ or the court, it is useful to

consider that the Social Security Administration’s Hearings, Appeals and Litigation

Law Manual (HALLEX) advises as follows: “The need for ME opinion evidence is

generally left to the ALJ’s discretion,” HALLEX I–2–5–32(A) (last update Aug. 29,

2014), and “[t]he primary reason an ALJ will request an ME opinion is to help the

ALJ evaluate the medical evidence in a case,” id. at I–2–5–32 (B).5 See Simpson v.

Comm’r of Soc. Sec., 344 F. App’x 181, 189 (6th Cir. 2009) (regulations “provide

discretion rather than a mandate to the ALJ to decide whether to solicit medical

expert testimony”). “When needed, use of an ME will result in a more complete

record to support the ALJ’s conclusion on the ultimate issue of disability.” HALLEX

I–2–5–32(B).

       The HALLEX Manual indicates that an ALJ “must obtain an ME opinion” in

the following situations, none of which exist here: (1) the Appeals Council or Federal

court ordered an ME opinion; (2) there is a question about the accuracy of medical

test results reported, requiring evaluation of background medical test data; or (3) the



       5
          Although the Second Circuit has not reached the issue, some courts have questioned the
precedential value of HALLEX policies. See, e.g., Harper v. Comm’r of Soc. Sec., No. 08-CV-3803
(NGG), 2010 WL 5477758, at *4 (E.D.N.Y. Dec. 30, 2010) (“[T]he HALLEX is simply a set of internal
guidelines for the SSA, not regulations promulgated by the Commissioner[;] [a] failure to follow
procedures outlined in HALLEX, therefore, does not constitute legal error.”); Punch v. Barnhart, No.
01 Civ. 3355(GWG), 2002 WL 1033543, at *18, n.3 (S.D.N.Y. May 21, 2002) (“[I]t is not clear that a
violation of the procedures set forth in the HALLEX Manual is of any independent legal
significance.”); Moore v. Apfel, 216 F.3d 864, 868 (9th Cir. 2000) (“HALLEX is a purely internal
manual and as such has no legal force and is not binding.”). Other courts have found that HALLEX
policies have at least some advisory authority. See Newton v. Apfel, 209 F.3d 448, 459 (5th Cir. 2000)
(“While HALLEX does not carry the authority of law, this court has held that where the rights of
individuals are affected, an agency must follow its own procedures, even where the internal
procedures are more rigorous than otherwise would be required.” (internal quotation marks omitted)).


                                                  23
ALJ is considering finding that the claimant’s impairment(s) medically equals a

listing. HALLEX I–2–5–34(A)(1) (last update Apr. 1, 2016) (emphasis added). The

Manual states that an ALJ “may need to obtain an ME opinion” when the ALJ:

         Believes an ME may be able to clarify and explain the evidence or help
          resolve a conflict because the medical evidence is contradictory,
          inconsistent, or confusing;
         Believes an ME may be able to assist the ALJ by explaining and
          assessing the significance of clinical or laboratory findings in the
          record that are not clear; [or]
          ...
         Has a question(s) about the etiology or course of a disease and how it
          may affect the claimant’s ability to engage in work activities at
          pertinent points in time[.]

HALLEX I–2–5–34(A)(2) (emphasis added).

      Applied here, the ALJ had no obligation to call a medical expert to testify

about Plaintiff’s thoracic spine abnormality. Treating provider APRN Dumas and

nonexamining consultants Drs. Knisely and Abramson each were aware of this

impairment, and they had access to the relevant medical evidence, including for

example, a November 2015 MRI, February 2016 notes from Dr. Simmons regarding

possible surgery, and June 2016 treatment notes from a physician’s assistant at

APRN Dumas’s office regarding treatment options. (See AR 135, 149, 586–87.) Even

if Plaintiff’s condition “worsen[ed]” since these medical sources made their opinions,

as Plaintiff alleges (Doc. 13 at 7), that would not require the ALJ to call a medical

expert.

IV.   ALJ’s Evaluation of Plaintiff’s Subjective Symptoms

      Finally, Plaintiff argues that the ALJ erred in his assessment of Plaintiff’s

credibility. (Doc. 13 at 12.) In that regard, the ALJ stated: “[B]ecause [Plaintiff] has



                                           24
failed to establish a correlation between the allegations and the objective medical

evidence, [I] find[] [that her] symptom[s] are not supported to the extent alleged.”

(AR 16.) The ALJ explained:

      While at times [Plaintiff] did present as in pain or as unable to sit, this
      was not her presentation during the majority of office visits and does not
      reflect her baseline level of functioning. That she does not present with
      more significant pain behaviors does cut against the persuasive value of
      her allegations regarding the impact that the pain has upon her ability to
      function.

(AR 19.)

      It is the function of the Commissioner, not the court, to “resolve evidentiary

conflicts and to appraise the credibility of witnesses, including the claimant.” Carroll

v. Sec’y of Health & Human Servs., 705 F.2d 638, 642 (2d Cir. 1983); see Stanton v.

Astrue, 370 F. App’x 231, 234 (2d Cir. 2010). Moreover, “[c]redibility findings of an

ALJ are entitled to great deference and therefore can be reversed only if they are

patently unreasonable.” Pietrunti v. Dir., Office of Workers’ Comp. Programs,

119 F.3d 1035, 1042 (2d Cir. 1997) (internal quotation marks omitted). If the

Commissioner’s findings are supported by substantial evidence, the court must

uphold the ALJ’s decision to discount a claimant’s subjective complaints. Aponte v.

Sec’y of Health & Human Servs., 728 F.2d 588, 591 (2d Cir. 1984); see Calabrese v.

Astrue, 358 F. App’x 274, 277 (2d Cir. 2009).

      The Regulations set forth a two-step process that the ALJ must follow in

evaluating the intensity and persistence of a plaintiff’s subjective symptoms. See




                                          25
SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017) (describing two-step process).6

First, the ALJ must determine whether the record demonstrates that the plaintiff

possesses a “medically determinable impairment that could reasonably be expected to

produce [the claimant’s] symptoms, such as pain.” 20 C.F.R. § 404.1529(b).

Second, the ALJ must assess the reliability of the plaintiff’s complaints regarding

“the intensity and persistence of [the plaintiff’s] symptoms” to “determine how [those]

symptoms limit [the plaintiff’s] capacity for work.” 20 C.F.R. § 404.1529(c). In

making this assessment, the ALJ should consider factors relevant to the plaintiff’s

symptoms, such as pain, including: (1) the plaintiff’s daily activities; (2) the “location,

duration, frequency, and intensity of pain or other symptoms”; (3) any precipitating

or aggravating factors; (4) the “type, dosage, effectiveness, and side effects of any

medication” taken by the plaintiff to alleviate his or her pain or other symptoms;

(5) “[t]reatment, other than medication,” that the plaintiff has received for relief of

pain or other symptoms; (6) any other measures the plaintiff has used to relieve

symptoms; and (7) “[a]ny other factors concerning [the plaintiff’s] functional

limitations and restrictions due to pain or other symptoms.” SSR 16-3p, 2017 WL

5180304, at *7–8.

       Here, the ALJ clearly considered the entire case record in evaluating Plaintiff’s

allegations of symptoms, and adequately explained his reasons for finding that these

allegations were “not fully persuasive.” (AR 17.) Specifically, the ALJ explained that



       6  The regulations and sub-regulatory policy no longer use the term “credibility,” since
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p, 2017
WL 5180304, *2. “Instead, [the Commissioner] will more closely follow [the applicable] regulatory
language regarding symptom evaluation.” Id.


                                                26
the objective medical evidence and medical provider treatment notes (discussed and

cited above) indicate that Plaintiff’s symptoms and limitations were not as severe as

alleged. (AR 17–20.) Moreover, the ALJ noted that Plaintiff opted not to pursue

surgery and reported relief after employing conservative treatment including pain

medication, injections, and physical therapy. (AR 17–18; see, e.g., AR 611, 792, 828.)

Regarding daily activities, the ALJ accurately stated:

      [Plaintiff] engages in daily activities such as household chores, watching
      television, using the computer, reading, and puttering. She noted that
      she reads novels and medical journals. In a function report, [Plaintiff]
      noted [that] she has no difficulty with personal care[;] that she is able to
      prepare meals but tends to do take[-]out or delivery[;] that she is able to
      dust, do the laundry, do the dishes, and clean if she has help vacuuming
      and carrying items up[]stairs[;] and that she leaves the house daily. She
      is able to shop for groceries 2–3 times per week for up to 45 minutes at a
      time, manage her finances, go out to lunch, and pay attention adequately.

(AR 19–20; see, e.g., AR 33–34, 259–62.) The ALJ also noted that Plaintiff is “able to

attend appointments as scheduled and arrive on time.” (AR 19.) Plaintiff claims this

finding is false (see Doc. 13 at 13 n.8), given Plaintiff’s testimony at the

administrative hearing that “[t]here [have] been some issues with [her] getting [her

son] to school on time,” and the school even “filed a report with [the Department of

Children and Families] because of [her son’s] excessive tardiness” (AR 34). The

argument fails, however, given Plaintiff’s testimony in the next breath that the

tardiness never exceeded five minutes. (Id.)

      Plaintiff further claims that the ALJ should have noted Plaintiff’s reports that

she lay down several times per day, napped twice daily, hired someone to do her

heavy household chores, and required help carrying the bags and placing items in

and taking items out of the cart when grocery shopping. (Doc. 13 at 13–14.) But

                                            27
“[a]n ALJ does not have to state on the record every reason justifying a decision.”

Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012). Nor is an ALJ “required

to discuss every piece of evidence submitted,” and “[a]n ALJ’s failure to cite specific

evidence does not indicate that such evidence was not considered.” Id. (internal

quotation marks omitted). The Court is mindful that “‘a claimant need not be an

invalid to be found disabled’ under the Social Security Act.” Balsamo v. Chater,

142 .3d 75, 81 (2d Cir. 1998) (quoting Williams v. Bowen, 859 F.2d 255, 260 (2d Cir.

1988)). And Plaintiff did testify to difficulties with many of her activities: for

example, she stated that she could do only light household chores and only “in small

steps” (AR 33), that her teenage son helps with the chores (AR 48), that she hired a

housecleaner to complete the heavier household chores (id.), that her sister

accompanied her grocery shopping and they made frequent stops (id.), that she often

picked up dinner at drive-through restaurants to avoid having to prepare meals (AR

33), and that she sometimes had flares of pain that prevented her from getting out of

bed for over an hour (AR 40). But in general, substantial evidence supports the

ALJ’s conclusions about Plaintiff’s daily activities.

      The ALJ’s rationale for his evaluation of the intensity and persistence of

Plaintiff’s symptoms is supported by substantial evidence; and it was legally proper

for the ALJ to consider the factors considered. See, e.g., 20 C.F.R. § 404.1529(c)(3)(i)

(listing daily activities as a relevant consideration in assessing credibility); Cichocki

v. Astrue, 729 F.3d 172, 178 (2d Cir. 2013) (ALJ properly considered claimant’s daily

activities, such as walking her dog and cleaning her house, in support of RFC




                                            28
determination). Given the limited scope of judicial review on this issue, there is no

reason to disturb the ALJ’s evaluation of Plaintiff’s subjective symptoms.

                                     Conclusion

      For these reasons, the Court DENIES Plaintiff’s motion (Doc. 13), GRANTS

the Commissioner’s motion (Doc. 14), and AFFIRMS the decision of the

Commissioner. The Clerk shall enter judgment in favor of the Commissioner.

      Dated at Burlington, in the District of Vermont, this 23rd day of July 2019.



                                               /s/ John M. Conroy            .
                                               John M. Conroy
                                               United States Magistrate Judge




                                          29
